DETAILED ACTION
Claims 23-27 and 31 are pending.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 


Action Summary
Claims 23-27, 31-33 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Comings (U.S. Patent 6,613,763) of record is withdrawn due to applicants amendment of claims.
Claim 28-30 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Comings (U.S. Patent 6,613,763) as applied to claims 13, 17, 18 and 22 above, and further in view of Greenhill et al “Molindone hydrochloride treatment of hospitalized children with conduct disorder", J. Clin Psychiatry 46 [8, sec. 2]:20-25, 1985) both are of record is withdrawn due to applicants amendment of claims.

Claims 23-27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,058,556 is maintained with modification due to applicants amendment of claims.
Claims 23-27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,201,547 is maintained with modification due to applicants amendment of claims.

However, upon careful consideration, a new rejection is made below.

Response to Arguments
	Applicant argue several times and varying ways that Comings does not teach or suggest that a subject diagnosed with a single condition selected from the group consisting of bipolar disorder, autism, and post-traumatic stress disorder.  This argument has been fully considered but has not been found persuasive.  Gadow teaches that a large percentage of children with autism spectrum disorder (ASD) exhibit the symptoms of DSM-IV-defined oppositional defiant disorder (ODD), which is characterized by a pattern of hostile and defiant behavior directed toward adults (page 1).  And Comings discloses a method of treating a subject (children) with Attention Deficit disorder with hyperactivity (ADHD, oppositional defiant disorder and conduct disorder with the administration of molindone.  It would have been obvious to administer 
	Applicants argue that Greenhill does not suggest or teach that a subject diagnosed with a single condition selected from the group consisting of bipolar disorder, autism, and post-traumatic stress disorder.  This argument has been fully considered but has not been found persuasive.  Greenhill is not employed in the rejection as presented below.

	

New Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 25-26, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-27 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Comings (U.S. Patent 6,613,763) of record and in view of Gadow (Oppositional Defiant Disorder as a Clinical Phenotype in Children with Autism Spectrum Disorder, J Autism Dev Disord. 2008 August ; 38(7): 1302–1310, renumbered pages 1-11).
Comings discloses a method of treating a subject (children) with Attention Deficit disorder with hyperactivity (ADHD, oppositional defiant disorder and conduct disorder with the administration of molindone (abstract, example 1-2 and claim 1).  Comings discloses that molindone is administered at a dose of 1-20 mg every 4 hours, 1 mg twice per day (claims 5-6).  Comings discloses that the essential feature of ODD as a recurrent pattern of negativistic, defiant, disobedient, and hostile behavior toward authority figures that persists for at least 6 months (Criterion A) and is characterized by the frequent occurrence of at least four of the following behaviors: losing temper (Criterion Al), arguing with adults (Criterion A2), actively defying or refusing to comply with the requests or rules of adults (Criterion A3), deliberately doing things that will annoy other people (Criterion A4), blaming others for his or her own mistakes or misbehavior (Criterion AS), being touchy or easily annoyed by others (Criterion A6), being angry and resentful (Criterion A7), or being spiteful or vindictive (Criterion A8) (column 2, lines 55-65).  Comings discloses that when administering molindone, it is 

Coming does not disclose autism.

Gadow teaches that a large percentage of children with autism spectrum disorder (ASD) exhibit the symptoms of DSM-IV-defined oppositional defiant disorder (ODD), which is characterized by a pattern of hostile and defiant behavior directed toward adults (page 1). Gadow teaches that over time, children with ASD may begin to exhibit ODD behaviors more frequently in response to increasing contextual stressors (e.g., academic, peer demands). Because many interventions for children with ASD involve 

It would have been obvious to one of ordinary skills in the art at the time of the invention was made to administer molindone to a child with ASP and ODD.  One would have been motivated to administer molindone to a subject with ASP and ODD because it is known in the art that ASP subject possess a large percentage of symptoms with ODD, for example: hostility and defiant behavior towards adults with a reasonable expectation of success absence evidence to the contrary.
	Additionally, in looking to the specification for a pharmaceutical agent exhibiting D2 and D5 antagonistic activity (paragraphs 0014-0020), by applicants own admission molindone meets this mechanism of action of D2 and D5.  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 23-27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,801,887. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘887 patent are drawn to a method of .
Claims 23-27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,058,556. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘556 patent are drawn to a method of treating impulsive aggression by administering molindone (which is a symptom of behavior disorders by applicants own admission, see claims).  The difference between the instant application and the ‘556 patent is that claim 1 of the instant application is the dosage of molindone.  Since there is a significant overlap of scope in the instant application and the ‘556 patent, it would have been obvious to one of ordinary skills in the art that both the ‘556 patent and the instant possess significant overlap of scopes of invention absence evidence to the contrary.
Claims 23-27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,201,547. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘547 patent are drawn to a method of treating impulsive aggression by administering molindone (which is a symptom of .


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

	Claims 23-27 and 31 is rejected.

	No claims are allowed.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




//KATHRIEN A CRUZ/ Primary Examiner, Art Unit 1627